El Juez Asociado Seüok Suydee,
emitió la opinión del tribunal.
Este caso requiere la determinación de una cuestión que todavía no ha sido resuelta en esta jurisdicción. ¿Tiene un juez municipal, cuyo término de cuatro años vence mientras el Senado está en. receso, tal título el cargo de forma que no existe vacante alguna de dicho cargo, que impida por tanto al Gobernador hacer un nombramiento de receso a favor de una persona distinta?
El caso llegó ante nos de una manera excepcional. Ale-gando que tiene un título válido al eargo de juez municipal *162de San Juan, el 20 de mayo de este año, Rafael A. González radicó ante la corte de distrito una petición de injunction contra Manuel Orraca Torres, solicitando se ordenara per-manentemente a este último que no interviniera con su po-sesión del referido cargo hasta que se estableciera de con-formidad con la ley quién tenía un título legal al mismo. La petición contiene la siguiente alegación:
“3. El querellado alega tener título al cargo aludido de Juez Municipal de San Juan, Sección Primera, y con tal motivo se ha personado en el día de hoy en el salón de sesiones de dicha corte, desde las 7:30 de la mañana, sentándose en los estrados de dicha corte, y amenazando abiertamente al peticionario con impedirle, me-diante la fuerza y la violencia, el ejercicio de las funciones de su cargo, perturbándole así en la posesión del mismo y valiéndose para ©lio de miembros de la Policía Insular, a quienes ha ordenado impi-dan por la fuerza y violencia la entrada al salón de la Corte, del peticionario, quien aún retiene la posesión de sus oficinas en dicha Corte y a quien el querellado pretende impedir que celebre los jui-cios señalados para el día de hoy y cumpla con todos los demás de-beres judiciales del aludido cargo, cuyo cumplimiento ha de verificarse por el peticionario en el día de hoy.”
Asimismo, -en. la petición solicitaba se dictara un injunction preliminar y una orden de entredicho. La corte de dis-trito expidió una orden para mostrar causa, señalándola para vista, en cuanto al injunction preliminar, pero rehusó expe-dir la orden de entredicho. Dada la naturaleza de la con-troversia y el interés público en que se decida rápidamente la cuestión de derecho envuelta en este caso, expedimos un auto de o&rtiorari, de acuerdo con la Ley núm. 32, aprobada el 3 de mayo de 1943 (pág. 85) con el fin de revisar la reso-lución no apelable de la corte de distrito negándose a expe-dir la orden de entredicho.
De acuerdo con la sección 49 del Acta Orgánica, los jueces municipales son nombrados por el Gobernador con el concurso y consentimiento del Senado (Título 48 U.S.C. Sección 873). Pero de acuerdo con la sección 26 tales nombramientos pueden ser hechos sólo por el Gobernador cuando *163el Senado no esté -en sesión, para tener efectividad basta qne sean desaprobados por el Senado o hasta qne éste declare terminado sn próximo período de sesiones (Título 48 TJ.S.C. Sección 812). Orraca tiene un nombramiento de juez municipal, expedídole por el Gobernador durante el actual receso del Senado, después de haber expirado el 25 de abril, el tér-mino de cuatro años que tenía González para dicho cargo. Desde luego, para que este nombramiento sea válido' tiene que haber una vacante en el cargo en cuestión, a la fecha en que se le nombró. Orraca afirma que había tal vacante por el fundamento de que al expirar el término de cuatro años de González el 25 de abril, surgió automáticamente una vacante en el cargo.
Parece que no hay lugar a desacuerdo en cuanto a cier-tas consideraciones preliminares de derecho. Al posponer temporalmente la discusión del posible efecto del artículo 169 del Código Político, encontramos a las autoridades que sostienen casi unánimente que el vencimiento de un término fijo en un cargo, por sí solo, no impide que el incumbente siga holding over, desempeñando los deberes y recibiendo el sueldo de dicho cargo, aun en ausencia de la cláusula familiar que frecuentemente se añade a las disposiciones estatu-tarias y constitucionales que fijan los términos de los car-gos; es decir, que el término será por un período fijo “y hasta que su sucesor sea nombrado y calificado”. En ver-dad, los casos resuelven que, a pesar de la ausencia de dicha cláusula, tal funcionario público no solamente tiene el de-recho, si que es su deber, continuar actuando en tal capa-cidad. Los casos se fundan en la doctrina de que la ley aborrece las vacantes que podrían muy bien entorpecer im-portantes servicios públicos. Para impedir un paro en las actividades gubernamentales mientras se hacen nuevos nom-bramientos o renominaciones, las cortes, con'raras excepcio-nes, han declarado válidas por tanto las actuaciones realiza-das durante dicho interregno por funcionarios holding over sin autoridad expresa estatutaria o constitucional para ello. *164(People ex rel. Warren et al. v. Christian et al., 123 P. (2d) 368 (Wyo., 1942); Benson v. Mellor, 137 Atl. 294 (Md., 1927) ; Commonwealth v. Kelly, 185 Atl. 307 (Pa., 1936)).
Tomando dichos casos como punto de partida, González argumenta, a pesar de que su término de cuatro años según fué fijado por ley (Art. 1176, Estatutos Revisados de 1911, pág. 266) ha expirado, y de que los estatutos que crearon su cargo no contienen la cláusula familiar de holding over antes mencionada, que por inferencia de ley puede y dehe ac-tuar hasta que su sucesor sea nombrado y calificado, que significa, nombramiento por el Gobernador con el consejo y consentimiento del Senado; y que el período durante el cual él está así holding over forma parte del término' de su cargo considerándose prorrogado en efecto legal el término del cargo original ya expirado hasta el período de tiempo en que actúe holding over. De prevalecer esta contención de González no puede haber duda de que, al no cesar en el cargo por otro motivo, no existe vacante que puede el Gobernador sólo cubrir válidamente mediante un nombramiento de receso, y que González cesaría en el cargo solamente cuando el Se-nado confirme el nombramiento hecho por el Gobernador a favor de su sucesor, y hasta que éste califique.
Al analizarlos, las verdaderas resoluciones de los casos pertinentes, aparte de las excepciones que se indicarán, no conllevan doctrina tan amplia. En todos ellos, con raras ex-cepciones que más adelante se discutirán, la cláusula familiar de holding over se encuentra en el estatuto o constitu-ción que se interpreta. (1) Convenimos sin vacilación en que bajo tales circunstancias “el período de holding over es parte del término del cargo y el incumbente es un funcionario de *165jiore.” (Attorney General ex rel. McKenzie v. Warner, 300 N.W. 63 (Mich., 1941)), y que “El derecho de actuar holding over bajo esta disposición es tan parte del término del cargo como el mismo período regular fijado por estatuto”. (People ex rel. Warren et al. v. Christian et al., supra). Al mismo efecto, Territory ex rel. Klock v. Mann, 120 Pac. 313, 15 (N. M., 1911). Es decir, en dichos casos la Legislatura, previendo que los términos de algunos funcionarios expira-rían mientras el Senado está en receso, dispuso por mandato estatutario específico que se prorrogaran dichos términos hasta que sus sucesores fueran nombrados con el consejo y consentimiento del Senado. Por tanto, no puede haber dis-puta alguna en cuanto a la teoría de que un funcionario que actúa bajo un estatuto de esta naturaleza está actuando holding over con título legal al cargo y que en su conse-cuencia no existe vacante en dicho cargo. Es evidente que el estatuto tiene dos propósitos: (1) retener en todo mo-mento en el cargo a una persona que ha sido nombrada con el consejo y consentimiento del Senado, incluyendo el período después de que su término ha expirado, hasta que el Senado pueda reunirse y concurrir con el Gobernador en volverlo a nombrar o elegir su sucesor; (2) evitar vacantes que la ley aborrece, toda vez que entorpecen la continuación de la administración de los asuntos públicos.
Pero cuando pasamos a considerar los funcionarios que están holding over .en los cargos que por estatuto tienen se-ñalado en término fijo sin el beneficio de la cláusula familiar de holding over, la situación es diferente. Es axiomático que las cortes casi universalmente han incluido pior inferen-cia en tales estatutos disposiciones judiciales que exigen que dichos funcionarios continúen desempeñando sus deberes y que legalizan tales actos. Pero esta doctrina está basada en la necesidad pública de evitar un colapso temporal en el Go-bierno. En resumen, tal actuación judicial se debe al segundo de los propósitos antes mencionados — que la ley aborrece las vacantes — y no al primero.
*166Esto se hace más evidente .cuando exploramos la distri-bución de poderes hecha por la constitución y los estatutos en relación con los nombramientos. El poder de nombramiento no es inherente el cargo de Gobernador. A ese respecto sólo tiene tales poderes como específicamente se le otorgan por la ley, orgánica o estatutaria. (People ex rel. Warren et al. v. Christian et al., supra; Heyward, v. Long, 183 S. E. 145 (S. C., 1935)). En los gobiernos federal, estatal e insular, se pensó que sería sabio disponer que muchos nombramientos, incluyendo los ejecutivos, estarían sujetos a la confirmación del Senado. Cuando tales nombramientos se hacen, repre-sentan la acción conjunta del Gobernador y del Senado. Es por tanto altamente importante que el incumbente de un cargo goce del sello de aprobación de estas dos ramas del Gobierno. Con estas consideraciones en mente, nos parece claro que cuando la Legislatura dispuso específicamente que un incumbente actuaría por cuatro años, y hasta que su su-cesor fuere nombrado y calificado, la intención legislativa ha sido expresada al efecto de que, una vez que una persona ha sido confirmada bajo tal estatuto, continuará en el cargo y poseerá un título legal sobre el mismo hasta que el Senado actúe sobre la nominación de su sucesor. Ese es el propó-sito primordial de la cláusula, aunque conlleva también el importante efecto de evitar dificultades administrativas como resultado de vacantes en los cargos. Por tanto es fácil com-prender cómo los casos han resuelto que bajo tal estatuto un funcionario holding over continúa disfrutando de un título legal al cargo.
Pero cuando un estatuto fija el término de un cargo y guarda silencio en cuanto a holding over, no encontramos mandato legislativo alguno de que la persona a quien el Se-nado ha confirmado deba continuar en su cargo después de haber expirado su término y que mientras actúa holding over gozará de título legal al cargo. Por el contrario, la Legis-latura ha dejado una laguna que podría tener fatales conse-*167cuencias en la administración a menos que las cortes vinie-ran en su rescate y resolvieran que las actuaciones de tales funcionarios son válidas, llevando a efecto el segundo de los propósitos referidos, es decir, conseguir la continuidad de las funciones gubernamentales. Las cortes han hecho esto. Pero al actuar así, las cortes meramente suplieron el modo práctico de vadear la laguna (stop gap). No pueden resolver por inferencia que la Legislatura específicamente dis-puso el que hubiera título legal durante el período de holding over, cuando la Legislatura optó por guardar silencio sobre la cuestión. Afirmar que una persona que permanece holding over bajo un mandato legislativo específico a ese efecto puede actuar válidamente y goza de un título legal sobre su cargo, mientras que otro que permanece holding over sin tal disposición estatutaria puede actuar válidamente pero no goza de título legal sobre su cargo, no es querer tra-zar una diferencia entre dos gotas de agua. Es evitar la dificultad práctica que podría surgir de cargos vacantes, pero al mismo tiempo cumpliendo la intención legislativa de cuándo está un cargo legalmente vacante, en contraste con .el desem-peño ininterrumpido de sus funciones. Estamos dispuestos a declarar válidas las actuaciones de un funcionario cuyo término ha expirado, pero que ha continuado actuando de-bido a que nadie lo ha reemplazado legalmente. No pode-mos dar el paso adicional de incluir en el estatuto lo que éste no contiene — que su término legal en el cargo cubre el período de tiempo en que actúa holding over hasta que su sucesor ha sido elegido debidamente.
Se argumenta que la Carta Orgánica ha conferido el po-der de nombramiento conjuntamente al Gobernador y al Se-nado, y que de permitir nosotros que el Gobernador susti-tuya por medio de un nombramiento de receso á favor de otra persona a una persona ya confirmada por el Senado, sería derogar la participación del Senado en tales nombra-mientos. No podemos aceptar este argumento. Lejos de disminuir las prerrogativas del Senado, el resultado a que *168llegamos se encamina exclusivamente a la intención de la Legislatura. Si ésta prefiere sostener en su cargo a una persona a quien una vez confirmó pero cuyo término lia ex-pirado, hasta que pueda pasar sobre su nuevo nombramiento o sobre el'nombramiento de su sucesor y evitar con ello que el Gobernador lo sustituya haciendo un nombramiento de re-ceso provisional, solamente tendría que añadirle al estatuto que fija el término del cargo la cláusula familiar “y hasta que su sucesor sea nombrado y calificado”. Muchos estatu-tos así lo disponen. Dichas palabras no están de más. Tie-nen propósito y significado definidos. El peticionario soli-cita que lleguemos ál mismo resultado en ausencia de tal es-tatuto. No podemos hacer eso. A la Legislatura corres-ponde la elección, y a ella se la dejamos.
Durante la vista oral surgió la cuestión en cuanto a cómo podíamos resolver, como resolvemos, que González podía ac-tuar válidamente, después de haber expirado su término, como un funcionario holding over, e inmediatamente declarar .que.existía una vacante en el cargo. Creemos que la contes-tación a esta pregunta se infiere de lo que hemos dejado ex-puesto. Es decir, G-onzález no ocupa el cargo en el sentido legal, técnico; solamente ejerce las funciones del cargo por la conveniencia pública. Existe una vacante legalmente, y una vez que sea cubierta debidamente, lo cual puede hacer el Gobernador por sí sólo cuando el Senado está en receso, des-aparece la necesidad imperativa de que González deba con-tinuar actuando y debe echarse a un lado. Desde luego, no existe requisito mandatorio alguno de que el Gobernador ac-túe. Si no actúa, González continúa holding over y sus ac-tuaciones oficiales son válidas. Pero una vez que el Gober-nador actúa, la vacante está cubierta, por lo menos tempo-ralmente. Algunos de los casos que se indicarán más ade-lante usan la fórmula de que González bajo las circunstan-cias de este caso es un funcionario de facto, que no existe un funcionario de jure en ausencia de la cláusula familiar de holding over, y que estando el cargo de jure vacante, el Go-*169bernador puede hacer nn nombramiento de receso para el mismo. Reconocemos que al llamar a González un funciona-rio de facto se está en efecto exponiendo una conclusión, en vez de aducir las razones para llegar a la misma. Pero estando conformes en cuanto a la corrección de la conclusión, creemos conveniente, como lo han hecho otras cortes, adop-tar tal designación como una caracterización breve del status de un funcionario bajo la situación 'de hechos con que nos confrontamos. En verdad, puede notarse que aun la’cues-tión 'de la vacante es algo metafísica. Supongamos, por ejem-plo, que el Gobernador ha elegido no actuar, y ha esperado hasta la próxima sesión del Senado para someter a éste el nombramiento del sucesor de González. ¿En qué momento es que ocurre la vacante? ¿Cuando el Gobernador nomina, ■el Senado confirma, el Gobernador expide el nombramiento o el nuevo funcionario califica? Es inútil especular sobre estos extremos en la solución de problemas prácticos de go-bierno. Una persona sale y la otra, ocupando su puesto, cu-bre la vacante. Insistir en cualquier razonamiento ulterior sería enfrascarnos en ejercicio mental dentro de una atmós-fera muy rarificada para las cortes.
Hay un argumento un tanto ingenioso que podría traerse •contra la idea de dar a la cláusula familiar de holding over ■el significado que le hemos atribuido. El argumento consiste ■en que la frase “hasta que su sucesor sea nombrado y cali-ficado” -significa hasta que su sucesor sea nombrado, bien durante un receso o por un término fijo debidamente confir-mado; que el Gobernador por tanto pudo otorgar a Orraca válidamente un nombramiento de receso el 26 de abril, sus-tituyendo con ello a González; que en su consecuencia existe una vacante desde el 26 de abril; y que toda la teoría ex-puesta anteriormente cae por tanto por su propio peso, toda vez que el resultado definitivo a que se llega mediante tal razonamiento', al efecto de que existe una vacante cuando un incumbente actúa holding over de acuerdo con una cláusula •específica de holding over, estaría en pugna con nuestra con-*170elusion anterior de que cuando existe una cláusula de holding over, un incumbente que así actúa tiene título legal a! cargo y que en su consecuencia no- existe vacante alguna en el mismo. Nuestra contestación debe ser que éste es un ra-zonamiento dentro de un círculo que por sí mismo demues-tra que la premisa en que se basa — que “hasta que su suce-sor sea nombrado y calificado” incluye nombramiento de re-ceso así como los permanentes — no puede aceptarse. No he-mos encontrado autoridad alguna que decida o que insinúe-que una cláusula de holding over -está dirigida tanto anom-bramientos de receso del sucesor como a nombramientos per-manentes. Por el contrario, en los casos que hemos exami-nado se encuentra la doctrina implícita de que esta cláusula específica se refiere sólo a nombramientos permanentes. En verdad, no entendemos que el peticionario alegue lo contra-rio. Y esto tiene necesariamente que ser así, ya que el Go-bernador deriva su poder para hacer nombramientos de re-ceso de una cláusula enteramente diferente para un propó-sito enteramente diferente. En contraste, la disposición de holding over, hablando en términos generales, se encuentra inmediatamente después del término del- cargo — el incum-bente, dicen los estatutos, ocupará el cargo por un período-de cuatro años y hasta que su sucesor sea nombrado y cali-ficado. Concluimos que el nombramiento a que se refiere tal cláusula específica de holding over es solamente- el nombra-miento permanente de un sucesor.
Debe confesarse que los casos en otras jurisdicciones des-cansan tan fuertemente en peculiaridades locales de estatu-tos y constitución y en la diferencia entre funcionarios elec-tivos y por nombramiento, que es difícil determinar cuán persuasivos son en nuestro caso. Además, las autoridades están divididas en lo que se refiere a la cuestión específica ante nos. Sin embargo, creemos beneficioso que examinemos algunos de los casos. '
El caso de Alcorn v. Keating, 181 Atl. 340 (Conn., 1935),. llega a la misma conclusión a que hemos llegado nosotros.. *171Dicho caso envolvía el nombramiento de nno de los miem-bros de la Junta Estatal de Finanzas y Control. La corte-dijo, a las págs. 341, 42:
“En su sentido elemental y técnico, la palabra ‘vacante’, al apli-carse a un cargo o puesto, significa la condición de no estar cubierto' u ocupado por un incumbente actual. No debe, sin embargo, tomarseen este sentido estricto en todos los casos. Puede suceder que a los efectos de constituir la vacante a que se hace referencia en una dis-posición constitucional o estatal y la cual se autoriza a cubrir en la forma allí descrita, no sea necesario que el puesto esté físicamente-vacante, sino que basta que no esté ocupado por un funcionario de pire. El término ‘vacante’, cuando es usado en esa forma, ‘es apli-cable tanto a un cargo ocupado por un usurpador o por un funcio-nario de facto o que está ‘holding over’, como a aquellos casos en que por razón de muerte o renuncia, el cargo queda sin incumbente-alguno.’ State ex rel. Eberle v. Clark, 87 Conn. 537, 547, 89 A. 172, 175, 52 L.R.A. (N. S.) 912.” (Bastardillas nuestras.)
La corte entonces cita con aprobación, de State ex rel. Lyons v. Watkins, 89 A. 178 (Conn., 1913), lo siguiente, que aparece a la página 342:
“. . . . la cuestión es si el anterior incumbente continúa en po-sesión del cargo como parte de su término original o si solamente permanece en él como un simple locum tenens o funcionario de facto. En algunos de estos casos se resuelve que la disposición en cuanto a holding-over crea un término nuevo y eventual; en otros, que simple-mente autoriza al funcionario anterior a cubrir temporalmente el cargo, de acuerdo con su antigua calificación, como un locum tenens; y en otros se resuelve que prolonga el término original hasta que so designe al sucesor. Cuando se decide que el término anterior con-tinúa, generalmente se resuelve que no existe vacante alguna a ser cubierta por la autoridad investida del poder para cubrir tales va-cantes; y, cuando el incumbente continúa en posesión del cargo tem-poralmente, se resuelve generalmente que existe una vacante que puede ser cubierta por quien esté autorizado a cubrirlas. En todos-ios casos la cuestión es una de interpretación de la disposición que-autoriza el holding over, y ésta es afectada por la naturaleza del cargo a cubrirse (v. g., bien electivo o por nombramiento), por el lenguaje del estatuto en particular, y por las circunstancias que rodean el caso específico.”
*172La corte indica entonces, a las págs. 342, 3, los dos as-pectos de la regla:
“Se ha decidido generalmente que cuando la disposición es al •efecto de que el incumbente ocupará el cargo hasta que su sucesor haya sido electo o nombrado y calificado, en ausencia de otras dis-posiciones o consideraciones que la modifiquen o la afecten, no hay vacante alguna a ser cubierta en la forma provista para llenar las vacantes por otra persona que no sea la que tiene poder para ello y en la forma originalmente autorizada para elegir o nombrar.
i t ■%. % * * # *
“En ausencia de una disposición definitiva de que un funcionario ocupará el cargo no sólo durante el término específico sino que tam-bién hasta que su sucesor sea electo o nombrado y calificado, cuando se ha decidido que el incumbente tiene derecho a actuar holding over Rasta que se elija su sucesor, generalmente se le considera como fun-cionario holding over de facto solamente, de manera que su ocupación del cargo no impide la existencia de una vacante a ser cubierta por la .autoridad con poderes para ello. State ex rel. Lyons v. Watkins, supra, 87 Conn. 592, págs. 598, 600, 89 A. 178; State ex rel. Eberle v. Clark, supra, 87 Conn. 537, pág. 547, 89 A. 172, 52 L.R.A. (N. S.) 912; 46 C. J. págs. 968, 1058, y casos citados; 22 R.C.L. pág. 598; Mechem, Public Officers, §129, pág. 64.”
En el caso de Heyward v. Long, 183 S. E. 145 (S. C., 1935), -se trata extensamente este problema, afirmando la corte a la pág. 151 que “La regla general es que una persona que actúa holding over después de haber vencido su término legal, cuando no existe disposición de ley alguna en cuanto a holding over, se considera generalmente como un funciona-rio de facto. 46 C. J. 1058; State v. McJunkin, 7 S. C. 21; Williams v. Boynton, 147 N. Y. 426, 42 N. E. 184; In re Lieutenant Governorship, 54 Colo. 166, 175, 129 P. 811; State v. Watkins, 87 Conn. 594, 89 A. 178; People v. Beach, 77 Ill. 52; In re Krickbaum’s Contested Election, 221 Pa. 521, 70 A. 852.” Véase también, Smith v. City Council of Charleston, 17 S.E. (2) 860, 63 (S. C., 1941).
En People ex rel. Sergel v. Brundage, 129 N. E. 500 (Ill., 1920), la corte resolvió, en relación con la elección del pre-*173sidente de la junta de síndicos de nn distrito sanitario, que (pág. 503) “No existe significado técnico de la palabra ‘va-cante’, pero la regla del derecho común, cnando no ha sido modificada mediante estatuto, es qne existe nna vacante al expirar el término. Badger v. United States, 93 U. S. 599, 23 L. Ed. 991. En muchos casos los estatutos disponen que un funcionario puede actuar holding over después de la ex-piración de su término hasta que su sucesor sea electo y ca-lificado, y la ley contiene tal disposición en cuanto a los sín-dicos pero no en cuanto al presidente. Cuando un funcio-nario no está autorizado por estatuto a actuar holding over,, sus derechos, deberes y autoridad como tal funcionario pú-blico cesan, y no estando legalmente calificado para ejercer-los poderes y desempeñar los deberes del cargo, existe una vacante. Mechem on Public Offices and Officers, §§126, 396.”'
Al mismo efecto, Brown v. Quintilian, 184 A. 382 (Conn., 1936); State ex rel. Smallwood v. Windom, 155 N. W. 629 (Minn., 1915); Commonwealth ex rel. Kelley v. Kelly, 185 Atl. 307 (Pa., 1936). Véase también, Nota en 50 L.R.A. (N. S.) 365 y Anotación en 71 A.L.R. 848.
People v. Pittman, 1 N. E. (2d) 788 (Ill., 1936), va aun. más lejos de lo que es necesario en el presente caso en tanto en cuanto resuelve, refiriéndose a un inspector electivo de un pueblo que (pág. 789), “Cuando un funcionario, así electo,, desempeña el cargo a virtud de estatuto hasta que su suce-sor sea electo y haya calificado, su ocupación temporal no impide que se declare el cargo vacante, y que sea cubierto' por la autoridad competente para actuar en tal situación.” Al mismo efecto, el caso de State v. Young, 68 So. 241 (La., 1915), después de escudriñar las autoridades, resolvió en una opinión iluminadora que aun una cláusula general de-holding over de una constitución estatal no le impide al go-bernador hacer un nombramiento de receso para sustituir a un funcionario holding over.
Gosman v. State, 6 N. E. 349 (Ind., 1886), resuelve que aun la cláusula familiar de holding over no autoriza a una. *174persona que constitucionalmente es inelegible para ocupar el cargo en exceso de ocho años que continúe holding over des-pués de ocho años de servicio. Así lo resolvió la corte, a pesar de su conclusión de que de otra manera la cláusula familiar serviría para prolongar legalmente el término del in-cumbente, y que por tanto no existiría vacante alguna. De .conformidad con los hechos, la corte en su consecuencia re-solvió que existía una vacante. Pero también aquí, las auto-ridades están divididas. En Jones v. Roberts County, 131 N. W. 861 (S. D., 1911), la corte resolvió, contrario al caso ■de Indiana arriba citado, que un superintendente de escuelas de un condado que había servido cuatro años ininterrumpi-damente, disponiendo la constitución del estado que ninguna persona será elegible para tal cargo después de haber ser-vido cuatro años consecutivos, podía desempeñar los deberes •de tal cargo y recibir remuneración por ello, hasta que su su-cesor sea electo o nombrado y calificado, aun en ausencia de la cláusula familiar de holding over. La corte basó su deci-sión en la inferencia general que aborrece las vacantes. La ■corte, sin embargo, indica que el superintendente (pág. 863) “no [será] considerado en muchos aspectos un funcionario .de jure”. En State ex rel. Sikes v. Williams, 121 S. W. 64, 68 (Mo., 1909), se emplea lenguaje similar. “El derecho de un funcionario que así actúa holding over surge de la tole-rancia, en vez de título intrínseco alguno al cargo.”
Debe admitirse que el caso de Benson v. Mellor, 137 Atl. 294 (Md. 1927), es un caso idéntico que favorece totalmente la posición de González. Después de manifestar la regla general al efecto de que los incumbentes pueden actuar holding over hasta que sus sucesores hayan calificado, existiendo' o no una disposición expresa para ello, a no ser que haya mandato expreso en contrario, la Corte de Apelaciones de Maryland, después de admitir que ha habido declaraciones •en conflicto en las decisiones de Maryland, llega a la conclu-.sión que sostiene el peticionario. La corte afirma que el *175'.holding over es (pág. 298) “el cubrir un cargo impidiendo una vacante”, y dice “Parece que no bay distinción en cuanto •a este respecto entre holding over bajo autoridad expresa y '.holding over sin tal autoridad; el holding over en cada caso •es de la misma naturaleza, y su efecto y consecuencias pa-recen ser los mismos.” La corte agrega entonces el punto ya indicado al efecto de que el período adicionado de holding over es “de becbo, parte del término legal del cargo.”
Sin embargo, la corte no examina en modo alguno en de-talle o de alguna otra manera, la teoría ya indicada que dis-tingue entre holding over bajo una cláusula específica que prolonga el término, frente al holding over sin que exista tal •cláusula la cual por interpretación judicial dispone que se llene temporalmente la laguna. El caso de Maryland utiliza el argumento corriente contra las vacantes, pero la corte pasa por alto el hecho de que existe un remedio adecuado sin tener que recurrir al título legal sobre el cargo. En efecto el caso de Maryland sostiene que una cláusula tan impor-tante como la de, “hasta que su sucesor sea nombrado y calificado” contenida en una constitución o en un estatuto está de más. No podemos estar conformes con tal conclu-sión. El caso de Commonwealth v. Glass, 145 Atl. 278, 81 (Pa., 1929), cita y expresamente rechaza el de Benson v. Mellor, llegando a la misma conclusión que nosotros en esta cuestión. No nos convence el caso de Maryland y preferi-mos seguir los de Connecticut, Carolina del Sur y Pensil-vania. Llegamos a esta conclusión, aunque otros casos con-tienen insinuaciones similares. El caso de State ex rel. Rogers et al. v. Johnson, Mayor, 237 Pac. 12 (Wash., 1925), aunque no tan claro como el de Maryland debido a ciertas peculiaridades de la disposición estatutaria allí envuelta, pa-rece indicar que no existe vacante si un incumbente actiia holding over después de la expiración de su término, aun en ausencia de la cláusula familiar de holding over, aunque ad-mite que “no es la cuestión precisa” envuelta en dicho caso. McGuirk v. State ex rel. Gottschalk, 169 N.E. 521 (Ind., 1930), *176que también parece ser.contrario a la regla qne adoptamos,, descansa en un viejo caso de Connecticut (Harrison v. Simonds, (1877), 44 Conn. 318, 319), el cual, como hemos vistoen el caso de Alcorn, actualmente no constituye la ley en Connecticut.
Resta sólo indicar el posible efecto de dos artículosde nuestro Código Político. El artículo 169 (Estatutos Revisados, 1911, See. 2856, pág. 566), dice así:
“Por disposición del Gobernador y con la aprobación del Consejo-Ejecutivo, todo funcionario o empleado continuará desempeñando su cargo, y tendrá derecho a la remuneración del cargo aunque hubiere expirado el término de éste, hasta que su sucesor haya tomado po-sesión. ”
Orraca alega que la omisión de cumplir con dicho artículo-anula el derecho de González a actuar holding ov&r. Aunque tal disposición fue aprobada cuando nuestra Carta Orgánica era la Ley Foraker, que disponía la existencia de un Con-sejo Ejecutivo, con poderes considerablemente diferentes a los de nuestro actual Consejo Ejecutivo, sin embargo, Orraca, afirma que el artículo 169 está todavía en vigor. Resucitar este artículo del Código Político del limbo del olvido, daría lugar a algunas conclusiones sorprendentes. Si de acuerdo con la sección 26 de nuestra actual Carta Orgánica, se re-suelve que el Senado ha heredado esta -función del Consejo Ejecutivo anterior, el artículo 169 debe caer por estar en conflicto con las disposiciones de nuestra actual Carta Orgá-nica estableciendo un Senado con funciones exclusivamente-legislativas y que se reúne sólo durante algunos días en el año, en contraste con el Consejo Ejecutivo bajo la Ley For-aker, que tenía una combinación de deberes legislativos y eje-cutivos y se reunía casi constantemente. Resolver que nin-gún funcionario puede actuar holding ov&r sin la aprobación del Senado tendería, como una cuestión práctica, a anular-este status, excepto durante el limitado período en que el Senado esté en sesión. Tampoco podemos concluir que el *177actual Consejo Ejecutivo desempeña esta función. Sin con-siderar el hecho de que el presente Consejo Ejecutivo no he-redó bajo el Acta Jones o la función de confirmar nombra-mientos, que se trasfirió al Senado, o cualquiera de las fun-ciones anteriormente ejercitadas por el antiguo Consejo Eje-cutivo (Título 48, U.S.C. §777), hubiera sido enteramente ilógico para el Congreso el autorizar al Gobernador, como lo' hizo por la sección 26 del Acta Orgánica, a hacer por sí solo un nombramiento de receso a favor de un nuevo incumbente, mientras que una disposición de ley como el artículo 169, que se ajustaba a condiciones pasadas pero no presentes, conti-nuaba impidiendo al Gobernador el que dispusiera que un funcionario cuyo término ha expirado meramente actuará holding over, a menos que el Consejo Ejecutivo así lo apro-bara. Parecería claro sin discusión ulterior que el artículo 169 dejó de existir con la derogación del Acta Foraker y la desaparición del Consejo Ejecutivo, tal cual estaba consti-tuido bajo la misma.
Si resolviéramos que este artículo todavía está en vigor, no beneficiaría, desde luego, a González, toda vez que nece-sitaría la orden del Gobernador, que no se ha dado, aun si descartáramos por anticuada la necesidad de la aprobación dél Consejo Ejecutivo, para que pudiera seguir actuando holding over, “hasta que su sucesor haya tomado posesión”. Si la Legislatura sustituyera el artículo 169 con una cláusula verdadera de holding over, con operación automática y ajus-tada a nuestra actual Acta Orgánica, no habría duda de que los funcionarios holding over continuarían investidos de un título legal a sus cargos, y que los nombramientos de re-ceso para reemplazarlos serían nulos por no existir vacan-tes en los cargos en cuestión. Pero la decisión en cuanto a si prefiere el holding over después de haber expirado los tér-minos de los cargos, en vez de nombramientos de receso por el Gobernador solamente, continúa, repetimos, en manos de la Legislatura.
*178El artículo' 208 del Código Político (Estatutos Revisados, 1911, See. 2895, pág. 572) no es de aplicación a los hechos de este caso. Este artículo dispone los casos específicos en que queda vacante un cargo antes de vencerse el período de su duración. Aquí la cuestión consiste en si existe una vacante después de la expiración del término de un incumbente, pero mientras éste continúa actuando holding over. Se ha resuelto que los términos de tal artículo no son necesariamente exclusivos y que puede decirse que ocurren vacantes de la clase aquí envuelta, a pesar de la existencia de tal artículo (Toy v. Voelker, 262 N. W. 881 (Mich., 1935)).
De paso nos damos cuenta que el G-obernador estaba au-torizado para hacer, con anterioridad al cierre de la Legis-latura el 15 de abril de este año, un nombramiento antici-pado de cuatro años con el consejo y consentimiento del Senado para tener efecto el 26 de abril, el día después de expirar el término de González (People ex rel. Warren v. Christian, supra). Los casos sostienen tal acción, siempre y cuando que no ocurran cambios en la Gobernación y en el Senado entre la fecha en que se haga tal nombramiento an-ticipado y la fecha en que el nombramiento entre en vigor. Tal actuación hubiera evitado la cuestión levantada por el presente caso y hubiera otorgado al Senado la participación conjunta en tales selecciones que contempla la Carta Orgá-nica. Si la Legislatura en el futuro adoptara cláusulas ge-néricas, o específicas en cuanto al holding over en la forma usual, el Gobernador estaría impedido de hacer nombramien-tos de receso de la naturaleza del de Orraca. Como hemos visto, tendría solamente la elección limitada de someter an-ticipadamente el nombramiento de cuatro años mientras el Senado está en sesión, o dejar que el incumbente permanezca legalmente desempeñando el cargo en calidad de holding over hasta que se confirme el nombramiento de su sucesor en la próxima sesión del Senado.
No necesitamos discutir la disputa existente en este caso en cuanto al significado legal de la palabra “calificado”. La *179calificación, que incluye la toma de juramento de nn cargo, la prestación de nna fianza y otros pasos similares, quiere decir el realizar tales gestiones posteriores al nombramiento, ya sea éste de receso o permanente. Lo qne constituye la completa calificación no cae por tanto dentro de los límites de la presente controversia, que gira en torno a la validez del requisito que precede a la calificación — un nombramiento válido.
Pasamos a los aspectos procesales del caso. Como ya se ha indicado, este caso ha llegado ante nosotros de una manera poco acostumbrada. Éste no es el procedimiento corriente de quo warranto para determinar el título a un cargo público. Aquí tenemos un procedimiento de injunction para lanzar a Orraca de la posesión física de un cargo que, de acuerdo con las alegaciones de la petición, obtuvo de González, mediante violencia, estando éste holding over en dicho cargo, hasta que se determine de conformidad con la ley el título legal al cargo. Bajo tales circunstancias, cuando está en disputa el título sobre nn cargo, generalmente interviene la equidad, no a los fines de resolver controversias en cuanto al título del cargo, sino para dilucidar la cuestión de la posesión (Heyward v. Long, supra). Aunque Heyward v. Long, Ekern v. McGovern, 142 N. W. 595 (Wis., 1913), y otros casos deciden, como alega el peticionario, que aun un funcionario de facto tiene derecho, mediante injunction, a la-protección de su posesión física de un cargo hasta que se haya determinado la cuestión del título de conformidad con la ley, ningún resultado práctico se obtendría reinstalando a González en la posesión, en vista de nuestras consideraciones en cnanto a su alegado título legal sobre el cargo. Por el mismo fundamento, denegaremos la petición de injunction en auxilio de nuestra jurisdicción en este recurso de certiorari.
Ambas partes insisten en que decidamos en sus méritos dentro de este recurso de injunction la cuestión del título legal al cargo, bajo la teoría de que una vez que una corte de *180equidad asume jurisdicción, tiene poder para resolver toda la controversia envuelta. (Heyward v. Long, supra). No esta-mos preparados para resolver que como una proposición general deberíamos permitir que se sustituya el recurso de gno warranto, que es el corrientemente apropiado en tales casos, por el de mjimction. Pero en vista de las circunstancias es-peciales de este caso, y de conformidad con lo solicitado por las partes, pasaremos sobre la cuestión del título legal en este caso. En su consecuencia, resolvemos que Orraca tiene título legal al cargó en disputa.
Diremos algo en cuanto a las alegaciones de la petición de que Orraca, según se alega, tomó posesión del cargo a las siete y media de la mañana del 20 de mayo, y que re-tuvo dicha posesión mediante demostración de violencia. Orraca niega estas alegaciones. Toda vez que esta cuestión de hecho no ha sido litigada, no .estamos en posición de con-siderarla. Sin embargo, creemos de interés público indicar que, si el incidente ocurrió como se alega, aquéllos que en él participaron deben ser censurados. La cuestión legal en-vuelta en este caso era nueva e importante. El Gobernador tenía todo derecho a dilucidarla extendiéndole a Orraca un nombramiento de receso. Éste último tenía todo derecho a requerir de González la entrega del cargo. Al negarse Gon-zález a hacerlo, Orraca hubiera estado justificado en insti-tuir procedimientos legales con el fin de obtener la adjudi-cación de su título al cargo y la posesión física del mismo. El procedimiento en casos de tanto interés público es sufi-cientemente flexible y tiene muchos recursos, como demuestra vivamente el presente caso, para poder obtener una deter-minación rápida. Hacemos hincapié en que no estamos por la presente culpando a Orraca en este caso, toda vez que del récord en su condición actual no tenemos medio de conocer lo que realmente ocurrió. Pero asumiendo únicamente a los fines de esta opinión que las alegaciones de la petición sean ciertas, enfáticamente declaramos que es impropio de aqué-llos que serán llamados a administrar justicia a través de *181los procedimientos ordinarios de ley, obtener por violencia lo que creen que legalmente les pertenece, aun cuando final-mente se determine que la posición legal asumida por ellos era correcta. Estamos empeñados en una guerra concebida para sustituir la fuerza bruta por la ley y el orden. La de-mocracia empieza por casa. No debemos disipar esos prin-cipios sagrados al dirimir controversias domésticas.

El auto de certorari será anidado.


 People ex rel. Emerson v. Shawver, 222 Pac. 11 (Wyo., 1924); State v. Brown, 274 S. W. 965 (Mo., 1925); State ex rel. Standish v. Boucher, 21 L.R.A. 539 (N. D., 1893); Sweeney v. State, 204 Pac. 1025 (Ariz. 1922); Stephenson v. Powell, 150 S. E. 641 (Ga., 1929); State v. Bird, 163 So. 248 (Fla., 1935); State v. Tazwell, 111 P. (2d) 1021 (Ore., 1941); State v. Caulk, 138 Atl. 354 (Del., 1927); State v. Stafford, 34 P.(2d) 372 (Mont., 1934); Schackelford v. West, 74 S. E. 1079 (Ga., 1912).